DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-13, and 17-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
After review of the arguments filed on 3/22/2021 and the amendments, the Examiner is narrowing his interpretation of the claimed limitations.  The first step of feeding the biomass and an amount of water is now considered to be two separate additions (as supported by arguments and indication of items 1 and 2 in the figures.  Previously it was argued that the slurried biomass would read on the claims under broadest reasonable interpretation as both biomass and water was fed into the reactor.  For purposes of continued examination the actively claimed method steps of feeding biomass and feeding water are considered to be their own separate steps as shown in the figures.
Furthermore the instant specification refers to the water as either clean water or process water.  It is the Examiner’s stance that the average artisan would understand that even process water would still constitute of water (maybe with some impurities) but 
Claim 2 is indicated as including allowable subject matter as it further clarifies that the impregnation of the biomass in the first reactor is carried out exclusively using the amount of water added in the first step of the method.  The Examiner is interpreting this to exclude other fluids to be utilized in the impregnation in the first reactor unit.  A new art rejection that teaches a combination of water and other liquids is presented below, but will not include the limitations of claim 2.  Furthermore other art in the whole that teaches anything other than actual water (recycled liquor, solvent, or aqueous additive) would fall outside of the scope of claim 2.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-5, 7-13, and 17-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Phillips et al, US Patent Publication 2004/0060673 (already of record).
Regarding claims and 1, 3-5, 7-13, and 17-20, Phillips teaches a method of using an inclined screw conveyor (item 28 or 104) to transfer biomass and water through a first vessel to insure that impregnation occurs in a uniform manner [0036].  The screw conveyor then transfer the biomass into a second reactor through a plug screw feeder and a separating unit (see figures and [0036-0041]).  After the first few steps [0059-0061]) the impregnated biomass is treated with a hydrolysis reaction [0062] while some of the fluid is recycled back to earlier part of the method (see figures).  Paragraphs [0036-0045] further detail the passage of the .

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003.  The examiner can normally be reached on M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748